             Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 1 of 9




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                Plaintiff,

                v.                                                  Case No. 19-20002-01-JAR

 COE DOWNING,

                Defendant.


                                     MEMORANDUM AND ORDER

        This matter comes before the Court on Defendant Coe Downing’s pro se Motion for

Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 47). For the reasons

provided below, Downing’s motion is dismissed without prejudice for lack of jurisdiction.

I.      Background

        On January 28, 2020, Downing appeared before Judge Carlos Murguia and pleaded guilty

to one count of mail fraud, in violation of 18 U.S.C. § 1341.1 On June 23, 2020, this Court

sentenced Downing to 37 months’ imprisonment, the bottom of the U.S. Sentencing Guidelines

range, followed by two years of supervised release.2 Downing is 49 years old, and his projected

release date is April 2, 2022.

        Downing is incarcerated at FCI Ashland in Kentucky. The Bureau of Prisons (“BOP”)

reports that 335 inmates have tested positive for COVID-19 out of 619 tested at this facility.3

The BOP further reports that FCI Ashland has no active inmate case, four active staff cases, and



        1
            Doc. 35. This case was reassigned to Chief Judge Julie A. Robinson on February 20, 2020. Doc. 37.
        2
            Doc. 44.
           3
             Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last visited Mar. 29, 2021).
             Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 2 of 9




six inmate deaths attributed to COVID-19.4 Vaccinations at FCI Ashland are underway, with

120 staff and 100 inmates fully vaccinated as of March 18, 2021.5

        On February 22, 2020, Downing filed a motion requesting compassionate release due to

his underlying medical conditions of morbid obesity and hypertension. He also states that he has

been a smoker for thirty years. He requests that his time be reduced to time served.

        Downing is not represented by counsel. Under District of Kansas Standing Order 19-1,

the Federal Public Defender (“FPD”) was appointed to represent indigent defendants who may

qualify to seek compassionate release under section 603(b) of the First Step Act of 2018.6 That

Order was supplemented by Administrative Order 20-8, which established procedures to address

motions brought on grounds related to the COVID-19 pandemic. Under Administrative

Order 20-8, the FPD shall notify the court within fifteen days of any pro se individual filing a

compassionate release motion whether it intends to enter an appearance on behalf of the

defendant, or whether it seeks additional time to make such determination. The FPD has

informed the Court that it does not intend to enter an appearance on Downing’s behalf.

Accordingly, Downing proceeds pro se.

II.     Legal Standard

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do

so.’”7 Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,8 a court may


        4
            Id.
        5
            Id.
        6
            Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239.
        7
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        8
            Pub. L. No. 115-391, 132 Stat. 5194.




                                                          2
               Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 3 of 9




modify a term of imprisonment “upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the [BOP] to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” Where this exhaustion requirement is met, a court

may reduce the defendant’s sentence if it finds that “extraordinary and compelling reasons”

warrant a reduction, that a reduction is consistent with “applicable policy statements issued by

the Sentencing Commission,” and that the applicable sentencing factors set forth in 18 U.S.C.

§ 3553(a) support a reduction.9 The Sentencing Commission has recognized four categories of

“extraordinary and compelling reasons”: the defendant’s medical condition, the defendant’s age,

the defendant’s family circumstances, and a catch-all, “other reasons.”10

          “Unless the basis for resentencing falls within one of the specific categories authorized

by section 3582(c), the district court lack[s] jurisdiction to consider [the defendant’s] request.”11

“[Tenth Circuit] cases thus require the movant to show that § 3582(c) authorizes relief for the

court to have jurisdiction.”12 In other words, if the defendant cannot show that § 3582(c)

authorizes relief, the Court must dismiss the motion for lack of jurisdiction.13




          9
              18 U.S.C. § 3582(c)(1)(A); see United States v. Haynes, 827 F. App’x 892, 895 (10th Cir. 2020).
          10
               U.S.S.G. § 1B1.13 cmt. n.1; see United States v. Gieswein, 832 F. App’x 576, 577 (10th Cir. 2021).
          11
           United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting United States v. Brown, 556
F.3d 1108, 1113 (10th Cir. 2009)) (vacating the district court’s order denying a § 3582(c)(1)(A) motion and
remanding with instructions to dismiss the motion for lack of jurisdiction). But see United States v. Read-Forbes,
___ F. App’x ___, No. 20-3104, 2021 WL 423160, at *2 n.1 (10th Cir. Feb. 8, 2021) (questioning, but not deciding,
“whether [the defendant]’s failure to satisfy the substantive requirements of § 3582(c)(1)(A) is jurisdictional”).
          12
               United States v. Poutre, 834 F. App’x 473, 474 (10th Cir. 2021).
          13
               Saldana, 807 F. App’x at 820; Poutre, 834 F. App’x at 474. But see Read-Forbes, 2021 WL 423160, at
*2 n.1.




                                                             3
             Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 4 of 9




III.    Discussion

        A.         Exhaustion

        Downing has satisfied the exhaustion requirement described in § 3582(c)(1)(A). He

submitted a request for compassionate release to the warden of FCI Ashland on December 27,

2020, which the warden denied on January 15, 2021.14 The Court thus proceeds to consider the

merits of Downing’s motion.

        B.         Extraordinary and Compelling Reasons

        Having determined that Downing has properly satisfied the exhaustion requirement, the

Court must next determine whether extraordinary and compelling reasons warrant reducing his

sentence to time served.

        Downing asserts that his underlying medical conditions constitute an extraordinary and

compelling reason warranting a sentence reduction because they place him at an increased risk of

severe illness should he contract COVID-19. Downing is obese. Although he claims that he

weighs 245 pounds, his medical records evidence that weighs 226 pounds, which places his body

mass index (“BMI”) at 32.4.15 According to the Centers for Disease Control and Prevention

(“CDC”), having a BMI of 25 or higher “can make you more likely to get severely ill from

COVID-19. The risk of severe COVID-19 illness increases sharply with elevated BMI.”16

        Downing also has hypertension. Downing’s medical records show that although his

hypertension is treated, he is not always compliant in taking his prescribed medication.17



        14
             Doc. 47-5.
        15
          The Presentence Investigation Report reflects that Downing “is five feet, ten inches tall and weighs
approximately 235 pounds,” which calculates to a BMI of 33.7. Doc. 40 ¶ 54.
        16
           CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last updated Mar. 29, 2021).
        17
             Doc. 51 at 18.




                                                         4
             Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 5 of 9




Moreover, Downing has been a smoker for thirty years. The government concedes that per

Department of Justice policy and CDC guidance, Downing’s medical conditions in the context of

the COVID-19 pandemic constitute an extraordinary and compelling reason for a sentence

reduction. The government contends, however, that when balanced with the sentencing factors

under 18 U.S.C. § 3553(a), Downing fails to demonstrate a situation so severe that release is

warranted. The Court agrees.

        C.         Section 3553(a) Factors

        Even if a defendant demonstrates that extraordinary and compelling circumstances exist,

the Court may not grant a motion for compassionate release unless the sentencing factors set

forth in 18 U.S.C. § 3553(a) support a sentence reduction. Under § 3353(a), a court must

“impose a sentence sufficient, but not greater than necessary” in consideration of the following

factors:

                   (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;
                   (2) the need for the sentence imposed--
                           (A) to reflect the seriousness of the offense, to promote respect for
                           the law, and to provide just punishment for the offense;
                           (B) to afford adequate deterrence to criminal conduct;
                           (C) to protect the public from further crimes of the defendant; and
                           (D) to provide the defendant with needed educational or vocational
                           training, medical care, or other correctional treatment in the most
                           effective manner;
                   (3) the kinds of sentences available;
                   (4) the kinds of sentence[s] and the sentencing range established for . . .
                   the applicable category of offense committed by the applicable category of
                   defendant as set forth in the guidelines . . .;
                   (5) any pertinent policy statement . . . issued by the Sentencing
                   Commission . . .;
                   (6) the need to avoid unwarranted sentence disparities among defendants
                   with similar records who have been found guilty of similar conduct; and
                   (7) the need to provide restitution to any victims of the offense.18


        18
             18 U.S.C. § 3553(a).




                                                     5
          Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 6 of 9




       In this case, Downing pleaded guilty to one count of mail fraud. This case arose from a

five-year scheme in which Downing defrauded his former employer, Wachter Inc., a company

that provides electrical and data infrastructure, of $685,323.22. Between 2012 and 2016,

Downing would place orders for extra electrical and wire cable from a supplier that Wachter paid

for, and then sell that extra cable to another company, pocketing the sales proceeds.

       In January 2019, a grand jury sitting in the District of Kansas returned a fourteen-count

indictment against Downing, charging him with seven counts of wire fraud and seven counts of

mail fraud. Downing was subsequently arrested in North Carolina, where he resided. At his

arraignment in North Carolina, Downing was released on bond and ordered to appear in the

District of Kansas. Downing appeared in the District of Kansas for his arraignment and initial

appearance in February 2019.

       In May 2019, Downing was summoned to a hearing on a motion to revoke his bond. The

petition filed by the U.S. Pretrial Services Office alleged that Downing had traveled to Canada

without permission using his passport, which he previously advised the Court that he had lost.

At the revocation hearing on June 3, 2019, Chief Magistrate Judge James P. O’Hara found that

Downing had violated his conditions of release but ordered him again released on bond. But on

August 19, 2019, Judge O’Hara ordered Downing detained, when a hearing on a second motion

for revocation revealed that Downing had lied under oath to the court at the June 3, 2019

hearing. At the June 3, 2019 hearing, Downing had testified that on May 20, 2019, he found his

lost passport in the storage shed at Fedora Security after his fellow employees suggested he

retrace his steps to find his passport. But video surveillance footage showed Downing had not

been on the premises that day, and the employees all stated that they were not even aware that

Downing had lost his passport.




                                                6
            Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 7 of 9




       Downing has one prior conviction for driving under the influence, as well as three

speeding violations. At the time of the instant offense, Downing was under supervision for the

driving under the influence conviction.

       In 2017, Downing went to work for Fedora Security as head of engineering, where he

remained until he was detained on these charges in 2019.19 While detained at CoreCivic in

Leavenworth, Kansas, for eleven months, Downing participated in the detainee work program.20

While in prison, Downing states that he has worked as an orderly, cleaning a bathroom shared by

sixty men. He also states that he has tutored inmates seeking GEDs.

       While the Court takes all seven § 3553(a) factors into account, those most pertinent to

Downing’s case are the nature of the offense, his history and characteristics, and the need for the

sentence to provide deterrence and respect for the law. First, Downing committed a fraud over

several years that harmed his former employer, Wachter, and its employees. The government

has submitted a letter from the Chief Financial Officer (“CFO”) of Wachter, which opposes

Downing’s request for compassionate release.21 Notably, the CFO states, “While we feel for

Mr. Downing and his family, we also feel he should have considered all the ramifications of his

actions on all the families he impacted by stealing from the company for several years.”22

Downing defrauded the company of $685,323.22, a serious and consequential crime.

       The Court also considers Downing’s history and characteristics. While he has few prior

convictions, other than a driving under the influence conviction and speeding violations,

Downing demonstrated that being charged with this fraud did not prompt in him any immediate



       19
            Doc. 40 ¶ 61.
       20
            Doc. 47-2.
       21
            See Doc. 51-1.
       22
            Id.




                                                 7
          Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 8 of 9




positive change of behavior. He violated his bond by going to Canada, after having lied to the

court that his passport was lost. Then, to cover the fact that he lied, he concocted another lie—

that he found the passport in his new employer’s storage shed, after his fellow employees

suggested he retrace his footsteps. But his fellow employees did not tell him that; they were not

even aware that he had lost his passport. In effect, Downing committed a fraud on the court, and

as a consequence the court revoked his bond. This chain of events speaks volumes about

Downing’s character and his repeated fraudulent behavior. It also demonstrates that Downing

had little respect for the law even after he was charged in this case.

       Moreover, although Downing’s hypertension is a risk factor justifying a finding of an

extraordinary and compelling reason for a sentence reduction, his statements about his medical

condition also place his credibility in question. Downing claims he weighs 245 pounds; recent

medical records reveal he weighs 19 pounds less than that, such that his BMI is not as high as he

implies. Further, he relies on his hypertension as an extraordinary and compelling medical

reason for release. But medical records show that he is not compliant in taking the prescribed

medication for it.

       Given the nature of Downing’s offense, his fraudulent statements to the court while on

pretrial release, his overstating his weight and his noncompliance with medical treatment, the

Court concludes that a sentence of time served would diminish the nature and seriousness of his

offense. The Court further concludes that a sentence of time served would not be sufficient to

provide adequate deterrence or respect for the law.

       The Tenth Circuit requires the movant to show that § 3582(c) authorizes relief for the

Court to have jurisdiction. Downing has failed to make that showing here. Accordingly, the

Court must dismiss the motion for lack of jurisdiction.




                                                  8
         Case 2:19-cr-20002-JAR Document 53 Filed 03/29/21 Page 9 of 9




       IT IS THEREFORE ORDERED BY THE COURT THAT Defendant Coe Downing’s

Motion to Reduce Sentence – First Step Act (Doc. 47) is dismissed for lack of jurisdiction.

       IT IS SO ORDERED.

       Dated: March 29, 2021

                                                   S/ Julie A. Robinson
                                                   JULIE A. ROBINSON
                                                   CHIEF UNITED STATES DISTRICT JUDGE




                                               9
